—Judgment, Supreme Court, New York County (Harold Beeler, J.), rendered March 9, 2000, convicting defendant, after a jury trial, of conspiracy in the second degree, and sentencing him, as a second felony offender, to a term of IOV2 to 21 years, unanimously affirmed.
Defendant’s challenge for cause to a prospective juror was properly denied. Viewing the panelist’s responses as a whole, *203we conclude that his statements did not raise a serious doubt about his ability to be fair, and that, in any event, the court made a thorough inquiry of the panelist and obtained an unequivocal assurance of impartiality (see, People v Chambers, 97 NY2d 417; People v Arnold, 96 NY2d 358; People v Johnson, 94 NY2d 600).
The court properly exercised its discretion in declining defendant’s request for a mistrial or for individual inquiries of each member of the jury concerning alleged juror misconduct during trial. The totally innocuous incident in question had nothing to do with the jury’s evaluation of the evidence, and the court’s instructions to the entire jury and its inquiries of those jurors who came forward in response to those instructions were sufficient to address any possibility of prejudice (see, People v Velez, 222 AD2d 539, lv denied 87 NY2d 978).
We perceive no basis for a reduction of sentence. Concur— Mazzarelli, J.P., Sullivan, Ellerin, Wallach and Gonzalez, JJ. [As amended by unpublished order entered Oct. 22, 2002.]